COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-204-CV
 
IN RE JEFFREY D.
WESTBROOK                                                RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and petition for temporary restraining order or
preliminary injunction and is of the opinion that relief should be denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
 
 
JOHN CAYCE
CHIEF JUSTICE
 
 
PANEL 
A:  CAYCE, C.J.; WALKER and MCCOY,
JJ. 
 
WALKER, J. would grant.
 
DELIVERED: 
June 5, 2008  




    [1]See
Tex. R. App. P. 47.4.